By the Court.

McDonald, J.
delivering the opinion.
[1.] There can be no question, that according to the facts alleged in this bill, there is not the slightest ground for the rescission of the contract of the sale of the house and lots by the defendant, Dent, to the complainant’s intestate, at the instance of the complainant. Nor is there any equity in the prayer asking a decree of the sale of the property, and the application of the proceeds of the sale to the payment of the debts of the intestate, and to allow Dent to come in yaripassu only, with the other creditors of the deceased. The title cannot pass from Dent until the purchase money is paid, except under such decree as a Court of Chancery ought to make in the premises.
[2.] But there are allegations in the bill which entitle the complainant to an injunction against the prosecution of the suits of Dent on the notes. The bill alleges that Dent insists *45that the said notes due to him shall be paid equally with other notes due from the estate, and he be allowed to hold the title to the said house and lots. There is a prayer in this bill that the Court would decree a sale of the house and lots,, and that the proceeds be paid out to the creditors of the deceased, according to equity and justice, and the decree of the Court, as well as a prayer for general relief. It is competent for the Cour-t, under the allegations and prayers of this bill, to decree a sale of the house and lots; that the purchaser shall pay the purchase money to the said Dent, to an amount sufficient, if the property should sell for so much, to pay the principal and interest of his debt, and that Dent shall thereupon execute a title to the purchaser; and that the complainant be decreed to deliver up, thereupon, to Dent, his bond to make titles; and further, that if the house and lots should not sell for enough to pay the said notes, that Dent shall receive the money for which they were sold, and execute a title to the purchaser, and come in pari passu with other, creditors having demands of'the same dignity, for whatever balance may remain due on the said notes, after crediting the proceeds of the sale of the house and lots. The defendant, Dent, has no right to carry his debts into judgment and come in and claim against the other creditors, a ratable proportion of the assets, according to the face of his notes. The proceeds of the sale of the land he is entitled to, upon his notes, to an amount sufficient to pay them, to the exclusion of other creditors; but he has no right, and a Court of Equity will not allow him, to come in with his notes for the entire amount of one thousand dollars against the general assets, and then claim the house and lots, on an application to recover it on the ground that he has not been paid. The ertate is alleged to be insolvent. But for that, he might recover the whole amount of his notes from the general assets, and then execute a deed, under the statute, to the heirs-at-law of the intestate, in discharge of his bond.
The judgment ofthe Courtbelowmust be reversed. There *46«an be but little difficulty in administering the estate, after the sale made, and the appropriation of the money according to the principles herein stated.
Judgment reversed.